Exhibit 99.1 Q2 2011 Second Quarter Report Financial and Operating Highlights Three months ended June 30, 2011 Financial ($000, except as otherwise indicated) $ per boe Petroleum and natural gas sales $ $ Royalties ) ) Realized gain on derivatives Operating expense ) ) Operating General and administrative (1) ) ) Finance expense (2) ) ) Miscellaneous income Funds from operations $ Dividends from Longview Total $ per share (3) $ Expenditures on property, plant and equipment $ Working capital deficit (4) $ Bank indebtedness $ Convertible debentures (face value) $ Shares outstanding at end of period (000) Basic weighted average shares (000) Operating Daily Production Natural gas (mcf/d) Crude oil and NGLs (bbls/d) Total boe/d @ 6:1 Average prices (including hedging) Natural gas ($/mcf) $ Crude oil and NGLs ($/bbl) $ General and administrative expense excludes non-cash G&A and non-cash share-based compensation. Finance expense excludes non-cash accretion expense. Based on basic weighted average shares outstanding . Working capital deficit includes trade and other receivables, prepaid expenses and deposits, and trade and other accrued liabilities. Advantage Q2 2011 Production Increases 22% over Q1 2011 With Reduced Operating Costs Ø Production for Q2 2011 increased 22% to 23,719 boe/d compared to Q1 2011 (after adjusting for asset dispositions) due to completion of our Phase III development program at Glacier which included the expansion of our 100% owned gas plant to 100 mmcfd in March 2011. Production sales at Glacier averaged 90.2 mmcf/d (15,040 boe/d) for the second quarter and were impacted by temporary outages due to compressor maintenance on the TransCanada pipeline system. Ø Operating expense for the second quarter of 2011 decreased 17% to $6.74/boe compared to Q1 2011 (after adjusting for asset dispositions). The Q2 2011 operating costs includes 13 days of production from the assets that were sold to Longview, Glacier costs which comprised 63% of total production and costs from our non-Glacier conventional assets.Our operating cost structure has decreased considerably over the last several years and Advantage is currently one of the lowest operating cost producers among the Canadian intermediate oil and gas sector. We anticipate corporate operating expenses will decline further as a result of increased production growth from our low operating cost Glacier property. Ø Funds from operations for Q2 2011 were $36.6 million or $0.23 per share and were supported by increased production, reduced costs and hedging gains of $6.2 million. In addition to the funds from operations, Advantage also received tax-free dividend income of $2.9 million as a result of its 63% ownership in the shares of Longview. Ø Advantage’s royalty rate in Q2 2011 is 12.8% and is anticipated to trend lower due to increasing production from our new Glacier Montney wells that are estimated to have a royalty rate of 5%. Our royalty rate averaged 12.8% as approximately 37% of Advantage’s production is derived from conventional production that generally attracts higher royalty rates. Ø At June 30, 2011, we had bank indebtedness of $103.4 million on Advantage’s total credit facility of $275 million. Bank indebtedness decreased 64% since December 31, 2010, primarily due the proceeds received from the sale of certain oil weighted assets to Longview Oil Corp. Ø A total of $148.5 million of convertible debentures remain outstanding of which $62.3 million will mature in December 2011 and the balance of $86.2 million will mature in January 2015. Ø Capital expenditures during the second quarter of 2011 amounted to $6.0 millionprimarily related to the completion of final Glacier gas plant expansion costs. No wells were rig released in Q2 2011. Completion of Longview Oil Corp. Transaction Ø On April 14, 2011, Advantage’s wholly-owned subsidiary, Longview Oil Corp (“Longview”), completed its initial public offering (the “Offering”) at a price of $10 per common share issuing 17,250,000 shares and raising gross proceeds of $172.5 million (including full exercise of the over-allotment option on April 28, 2011). Ø Concurrent with the closing of the Offering, Longview purchased certain oil-weighted assets (the “Acquired Assets”) from Advantage with consideration comprised of 29,450,000 common shares of Longview representing a 63% equity ownership and $252.0 million in cash, subject to final adjustments per the purchase and sale agreement (the “Acquisition”). Advantage used the cash proceeds to reduce outstanding bank indebtedness. The Acquired Assets were purchased with an effective date of January 1, 2011 and a closing date of April 14, 2011. Ø As Advantage is the parent company and has a majority ownership interest of Longview, the financial and operating results of Longview are required to be consolidated 100% within Advantage. Advantage’s consolidated financial statements and accompanying management’s discussion and analysis is available on our website at www.advantageog.com and filed under our profile on SEDAR at www.sedar.com. Longview’s Q2 2011 financial and operating results are discussed in their press release issued on August 11, 2011 and their financial statements and accompanying management’s discussion and analysis is available on their website at www.longviewoil.com and filed under their profile on SEDAR. Advantage Oil & Gas Ltd. - 2 Phase IV Glacier Development Program Underway to Drive 24% Corporate Production Growth Ø On July 4, 2011, Advantage announced a $216 million corporate capital budget for the twelve month period ending June 30, 2012 of which $200 million will be invested at Glacier (refer to our press release dated July 4, 2011 for additional details). Ø The capital budget is focused on a Phase IV development program at Glacier with two key objectives: i)increase throughput capacity at our Glacier gas plant from 100 mmcf/d to 140 mmcf/d by the second quarter of 2012 and drill a sufficient number of wells to fill our plant; and ii) further evaluate the Middle and Lower Montney formations. Ø In conjunction with the anticipated production increase at Glacier, Advantage production is forecast to grow 24% to a June 30, 2012 exit rate of approximately 29,000 boe/d at which time Glacier will represent approximately 80% of total production. This target would result in production growth of 138% since we began development at Glacier in 2008 (excluding asset dispositions and Longview). Ø Drilling has commenced with three rigs after delays due to wet weather conditions. A total of 30 horizontal wells are included in this Phase IV capital program. Well completions are anticipated to begin by early winter 2011 with the ramp-up in production at Glacier targeted to occur during the latter part of the second quarter of 2012. Ø Completion of our acid gas injection system is targeted for October of 2011 and will result in production downtime in Q3 2011. Completion of this system will provide acid gas handling flexibility for production growth beyond 140 mmcfd. Ø Advantage’s budget reinforces our pure play natural gas resource focus which is predicated on investing in economic growth and additional reserve and resource identification, while maintaining a strong balance sheet in the context of prevailing economic conditions. Our go forward capital program will be funded out of cash flow, our undrawn credit facilities and potential divestments of conventional assets. We have begun the initial evaluation of future growth phases to increase Glacier throughput to the 175 to 200 mmcf/d range. We will continue with a technically focused and financially disciplined approach to create value from our Glacier property. Commodity Hedging Program Ø Advantage’s hedging program includes 28.4 mmcf/d of natural gas for 2011 hedged at an average price of Cdn$6.24 AECO per mcf. Ø Additional details on our hedging program are available at our website at www.advantageog.com Advantage Oil & Gas Ltd. - 3 Guidance Ø The following table summarizes guidance for Advantage for the period July 2011 to June 2012 (Advantage’s guidance excludes operating and financial results from Longview): H2 2011 H1 2012 Total 12 Months Production average (boe/d) 22,900 to 23,400 27,100 to 27,600 25,000 to 25,500 Exit rate (boe/d) 28,500 to 29,500 Production growth (%) 24 % Natural gas (%) 93
